Exhibit 10.3

THIRD RESTATED GUARANTY

(MISSION OBLIGATIONS)

This THIRD RESTATED GUARANTY (this “Guaranty”), dated as of December 3, 2012, is
made by each of the undersigned (each a “Guarantor” and, together with the other
signatories hereto and any other entities from time to time parties hereto
pursuant to Section 21 hereof, collectively, the “Guarantors”), in favor of the
Guaranteed Parties (as hereinafter defined).

RECITALS:

A. Mission Broadcasting, Inc., a Delaware corporation (the “Borrower”), the
several financial institutions from time to time parties thereto, and Bank of
America, N.A., as administrative agent, are parties to that certain Third
Amended and Restated Credit Agreement, dated as of April 1, 2005 (as amended,
supplemented and/or otherwise modified from time to time, the “2005 Credit
Agreement”).

B. In connection with the 2005 Credit Agreement, each of the Guarantors executed
the Second Restated Guaranty, dated as of October 8, 2009, as confirmed by that
certain Confirmation Agreement (Nexstar Guaranty Agreement of Mission
Obligations), dated as of April 19, 2010 (as amended, supplemented and/or
otherwise modified from time to time, the “Existing Guaranty Agreement”), in
favor of the Guaranteed Parties (as defined in the Existing Guaranty Agreement).

C. The Borrower is a party to that certain Fourth Amended and Restated Credit
Agreement, dated as of even date herewith (as amended, restated, amended and
restated supplemented and/or otherwise modified from time to time, the “Credit
Agreement”), among the Lenders from time to time parties thereto, and Bank of
America, N.A., as Administrative Agent, Collateral Agent, Swing Line Lender and
an L/C Issuer, pursuant to which the Lenders have severally agreed to make loans
to the Borrower, and the L/C Issuers have agreed to issue letters of credit for
the account of the Borrower, upon the terms and conditions set forth therein.
The Credit Agreement amends and restates in its entirety the 2005 Credit
Agreement. Capitalized terms used but not defined herein have the meanings
assigned to such terms in the Credit Agreement.

D. The Borrower and the other Loan Parties may from time to time be party to one
or more Secured Hedge Agreements with the Hedge Banks, and their successors and
assigns, if any (collectively, the “Hedge Bank Guaranteed Parties”).

E. The Borrower and the other Loan Parties may also from time to time be party
to one or more Cash Management Agreements with the Cash Management Banks, and
their successors and assigns, if any (collectively, the “Cash Management
Guaranteed Parties”).

F. As a condition precedent to the continued extension of credit under the
Credit Agreement, the Secured Hedge Agreements and the Cash Management
Agreements, the Lenders have required that the Guarantors execute and deliver
this Guaranty in favor of the Lenders, the Swing Line Lender, the L/C Issuers,
the Administrative Agent, the Collateral Agent, the Hedge Bank Guaranteed
Parties, and the Cash Management Guaranteed Parties (collectively, the
“Guaranteed Parties”).

 

Nexstar Third Restated Guaranty (Mission Obligations) – Page 1



--------------------------------------------------------------------------------

G. Each Guarantor will derive substantial direct and indirect benefit from the
extensions of credit under the Credit Agreement and the financial accommodations
under the Secured Hedge Agreements and the Cash Management Agreements.

H. Accordingly, (i) each Guarantor desires to execute this Guaranty in order to
satisfy the condition described above in Recital F, and to confirm its rights,
duties and obligations under the Existing Guaranty Agreement, and (ii) the
Guarantors and the Lenders desire to amend certain terms of the Existing
Guaranty Agreement to conform to the provisions of the Credit Agreement.

AGREEMENT:

In consideration of the foregoing and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, each Guarantor hereby
jointly and severally agrees as follows:

1. Guaranty.

(a) Each Guarantor unconditionally and irrevocably guarantees the prompt payment
when due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, of all the unpaid principal of and interest on the Loans
(including, without limitation, interest accruing after the maturity of the
Loans (if unpaid) and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to any Loan Party, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding) and all other
Obligations of the Borrower and the other Loan Parties to any of the Guaranteed
Parties, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, that may arise under, out of, or in
connection with the Credit Agreement, any other Loan Document, any Letter of
Credit, any Secured Hedge Agreement or any Cash Management Agreement, whether on
account of principal, interest, Guaranty Obligations, reimbursement obligations,
fees, indemnities, costs, expenses (including, without limitation, all fees,
charges and disbursements of counsel to the Administrative Agent or to any
Lender that are required to be paid by the Borrower or any other Loan Party
pursuant to any Loan Document) (collectively, all of the foregoing are referred
to herein as the “Guaranteed Obligations”).

(b) In addition to the Guaranteed Obligations, each Guarantor further agrees to
pay any and all reasonable costs and expenses (including reasonable fees and
disbursements of counsel) incurred by any Guaranteed Party in enforcing any
rights under this Guaranty together with any accrued but unpaid interest on the
Guaranteed Obligations (including, without limitation, interest which, but for
the filing of a petition of bankruptcy with respect to any Loan Party, would
have accrued on the Guaranteed Obligations), which agreement shall survive
termination of this Guaranty.

 

Nexstar Third Restated Guaranty (Mission Obligations) – Page 2



--------------------------------------------------------------------------------

(c) Each Guarantor understands and confirms that the Guaranteed Parties may
enforce this Guaranty up to the full amount of the Guaranteed Obligations
against any Guarantor without proceeding against the Borrower or any other
Person, any security for the Guaranteed Obligations, or under any other guaranty
covering all or a portion of the Guaranteed Obligations.

(d) Notwithstanding anything in this Guaranty to the contrary, the obligations
of each Guarantor under this Guaranty shall be limited to a maximum aggregate
amount equal to the largest amount that would not render such Guarantor’s
obligations hereunder subject to avoidance as a fraudulent transfer or
fraudulent conveyance under Section 548 of Title 11 of the United States Code or
any applicable provisions of comparable state Law (collectively, the “Fraudulent
Transfer Laws”), in each case after giving effect to all other liabilities of
such Guarantor, contingent or otherwise, that are relevant under the Fraudulent
Transfer Laws (specifically excluding, however, any liabilities of such
Guarantor in respect of intercompany Indebtedness to the Borrower or any
Subsidiary or Affiliate of the Borrower to the extent that such Indebtedness
would be discharged in an amount equal to the amount paid by such Guarantor
hereunder) and after giving effect as assets to the value (as determined under
the applicable provisions of the Fraudulent Transfer Laws) of any rights to
subrogation, reimbursement or contribution of such Guarantor pursuant to
(i) applicable Law, or (ii) any agreement providing for rights of subrogation,
reimbursement or contribution in favor of such Guarantor, or for an equitable
allocation among such Guarantor, the Borrower and/or any other Person of
obligations arising under guaranties by such Persons.

2. No Release. Each Guarantor agrees that the Guaranteed Obligations may be
extended, renewed or otherwise modified, in whole or in part, without any notice
to or further assent from it, and that such Guarantor will remain bound by this
Guaranty notwithstanding any extension, renewal or other modification of any
Guaranteed Obligation.

3. Waiver of Notices. Each Guarantor waives notice of the acceptance of this
Guaranty, presentment, protest, notice, dishonor or default, demand for payment
and any other notices to which Guarantor might otherwise be entitled.

4. Obligations Absolute. The obligations of each Guarantor under this Guaranty
are those of a primary obligor, and not merely a surety, are independent of the
obligations of the Guaranteed Parties, and shall not be affected by any:

(a) change in the manner, place or terms of payment of (including the currency
thereof), and/or change or extension of the time of payment of, or renewal or
modification of, any of the Guaranteed Obligations, any security or guarantee
therefor, or any liability incurred directly or indirectly in respect thereof;
provided, that this Guaranty shall apply to the Guaranteed Obligations as so
changed, extended, renewed or modified;

(b) sale, exchange, release, surrender, realization upon, failure to perfect any
Lien or security interest in, or other alteration in any manner and in any order
of any property by whomsoever at any time pledged or mortgaged to secure, or
howsoever securing, the Guaranteed Obligations or any liabilities (including any
of those hereunder) incurred directly or indirectly in respect thereof or hereof
and for offset thereagainst;

 

Nexstar Third Restated Guaranty (Mission Obligations) – Page 3



--------------------------------------------------------------------------------

(c) settlement or compromise of any of the Guaranteed Obligations, any security
or guarantee therefor or any liability (including any of those hereunder)
incurred directly or indirectly in respect thereof or hereof, or subordination
of the payment of all or any part thereof to the payment of any liability
(whether due or not) of the Borrower;

(d) actions or failures to act in any manner referred to in this Guaranty which
may deprive such Guarantor of its right to subrogation against the Borrower or
any other Person to recover full indemnity for any payments made pursuant to
this Guaranty;

(e) failure of any Guaranteed Party to assert any claim or demand or to enforce
any right or remedy against the Borrower or any guarantor or any successor
thereto under the provisions of the Credit Agreement, any other Loan Document,
any Secured Hedge Agreement, any Cash Management Agreement or any other
agreement or otherwise; or

(f) rescission, waiver, extension, renewal, amendment or modification of any of
the terms or provisions of the Credit Agreement, any other Loan Document, any
Secured Hedge Agreement, any Cash Management Agreement, any guarantee or any
instrument or agreement executed pursuant thereto.

5. Guaranty of Payment and Performance. This Guaranty constitutes a guarantee of
payment and performance when due and not of collection and each Guarantor waives
any right to require that any resort be had by any Guaranteed Party to the
Borrower, any other guarantor, any property by whomsoever at any time pledged or
mortgaged to secure, or howsoever securing, the Guaranteed Obligations or any
balance of any deposit account or credit on the books of any Guaranteed Party in
favor of the Borrower or any other Person.

6. Unenforceability of Obligations. The obligations of each Guarantor under this
Guaranty shall not be subject to any reduction, limitation, impairment or
termination for any reason except by payment and performance in full of the
Guaranteed Obligations (other than (A) contingent indemnification obligations
not yet accrued and payable, (B) Letters of Credit and (C) obligations under
Secured Hedge Agreements and Cash Management Agreements not yet due and payable,
in each case of (B) and (C) as to which other arrangements satisfactory to the
relevant L/C Issuer, Hedge Bank Guaranteed Party or Cash Management Guaranteed
Party, as applicable, shall have been made), termination of all Commitments
under the Credit Agreement and expiration or termination of all Letters of
Credit, or except as limited in Section 1(d) of this Guaranty, and shall not be
subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of any of
the Guaranteed Obligations, discharge of the Borrower or any other Person from
any of the Guaranteed Obligations in a bankruptcy or similar proceeding or
otherwise except by payment and performance in full of the Guaranteed
Obligations (other than (A) contingent indemnification obligations not yet
accrued and payable, (B) Letters of Credit and (C) obligations under Secured
Hedge Agreements and Cash Management Agreements not yet due and payable, in each
case of (B) and (C) as to which other arrangements satisfactory to the

 

Nexstar Third Restated Guaranty (Mission Obligations) – Page 4



--------------------------------------------------------------------------------

relevant L/C Issuer, Hedge Bank Guaranteed Party or Cash Management Guaranteed
Party, as applicable, shall have been made), termination of all Commitments
under the Credit Agreement and expiration or termination of all Letters of
Credit, or except as limited in Section 1(d) of this Guaranty.

7. Set-Off. In addition to any rights now or hereafter granted under applicable
Law (including, without limitation, Section 151 of the New York Debtor and
Creditor Law) and not by way of limitation of any such rights, upon the
occurrence and during the continuance of any Event of Default, each Guaranteed
Party is hereby authorized at any time or from time to time, without notice to
any Guarantor or to any other Person, any such notice being expressly waived, to
the extent permitted by applicable Law, to set off and to appropriate and apply
any and all deposits (general or special) and any other indebtedness at any time
held or owing by such Guaranteed Party to or for the credit or the account of
any Guarantor, against and on account of the obligations and liabilities of such
Guarantor to such Guaranteed Party under this Guaranty, irrespective of whether
or not such Guaranteed Party shall have made any demand hereunder and although
said obligations, liabilities, deposits or claims, or any of them, shall be
contingent or unmatured.

8. Reinstatement. This Guaranty shall continue to be effective and, if cancelled
or otherwise terminated shall be reinstated, if at any time any payment, or any
part thereof, of principal of, interest on or any other amount with respect to
any Guaranteed Obligation is rescinded or must otherwise be restored by any
Guaranteed Party upon the bankruptcy or reorganization of the Borrower or any
Guarantor or otherwise.

9. No Subrogation. Notwithstanding any payment or payments by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by any
Guaranteed Party, no Guarantor shall be entitled to be subrogated to any of the
rights of any Guaranteed Party against the Borrower or any other Person or
guarantee or right of offset held by any Guaranteed Party of the payment of the
Guaranteed Obligations, nor shall any Guarantor seek or be entitled to any
reimbursement or contribution from the Borrower, any other Guarantor, or any
other Person in respect of payments made by such Guarantor hereunder, until all
amounts owing to the Guaranteed Parties by the Borrower on account of the
Guaranteed Obligations are paid in full in cash. If any amount shall be paid to
any Guarantor on account of the subrogation rights at any time when all of the
Guaranteed Obligations have not been paid in full in cash, such amount shall be
held by such Guarantor in trust for the Guaranteed Parties, segregated from
other funds of such Guarantor, and shall, immediately upon receipt by such
Guarantor, be turned over to the Administrative Agent in the exact form received
by such Guarantor (duly endorsed by such Guarantor to the Administrative Agent,
if required), to be applied against the Guaranteed Obligations, whether matured
or unmatured, in such order as the Administrative Agent may determine.

10. Amendment and Waiver; Cumulative Remedies; Severability. No amendment,
modification, termination or waiver of any provision of this Guaranty, or
consent to any departure by any Guarantor herefrom, shall be effective without
the written concurrence of the Majority Lenders under the Credit Agreement or as
otherwise provided in the Credit Agreement including, without limitation,
Section 10.01 thereof. No failure by the Guaranteed Parties to exercise, and no
delay in exercising, any right, remedy or power hereunder shall operate as a

 

Nexstar Third Restated Guaranty (Mission Obligations) – Page 5



--------------------------------------------------------------------------------

waiver thereof; nor shall any single or partial exercise of any right, remedy or
power hereunder preclude any other or further exercise thereof or the exercise
of any other right. No waiver of any breach or default under this Guaranty shall
be deemed a waiver of any other breach or default hereunder. The remedies herein
provided are cumulative and not exclusive of any remedies provided by Law or in
equity. The unenforceability or invalidity of any provision of this Guaranty
shall not affect the enforceability or validity of any other provision herein.

11. Notices. All notices, requests and other communications provided for
hereunder shall be in writing (including, unless the context expressly otherwise
provides, facsimile transmission) and mailed, transmitted by facsimile or
delivered, (a) if to any Guarantors, to the address or facsimile number
specified for notices on the applicable signature page hereof with a copy (which
shall not constitute notice) to Kirkland & Ellis LLP at the address specified in
the Credit Agreement; (b) if to any Guaranteed Party, to the notice address
specified for such party on Schedule 10.02 to the Credit Agreement; or (c) to
such other address as shall be designated by any party in a written notice to
the other parties and the Administrative Agent.

12. Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, upon the insolvency, bankruptcy
or reorganization of the Borrower or any other Person, or otherwise, all such
amounts shall nonetheless be payable by the Guarantor immediately upon demand by
the Guaranteed Parties.

13. Representations and Warranties. In order to induce the Lenders to make Loans
and the L/C Issuers to issue Letters of Credit pursuant to the Credit Agreement,
and in order to induce the Hedge Bank Guaranteed Parties to execute, deliver and
perform the Secured Hedge Agreements, and the Cash Management Guaranteed Parties
to execute, deliver and perform the Cash Management Agreements, each Guarantor
represents, warrants and covenants that:

(a) Each of the representations and warranties set forth in Sections 5.01, 5.02,
5.03, 5.04 and 5.06 of the Nexstar Credit Agreement made with respect to such
Guarantor (whether specifically referencing such Guarantor or referencing such
Guarantor in its capacity as a Nexstar Entity or Loan Party) are true and
correct with respect to such Guarantor and are incorporated herein by this
reference and made by such Guarantor with the same effect as though set forth
herein in their entirety.

(b) The value of the consideration received and to be received by such Guarantor
is reasonably worth at least as much as the liability and obligation of such
Guarantor hereunder, and such liability and obligation may reasonably be
expected to benefit such Guarantor directly or indirectly.

14. Credit Agreement Covenants. From and after the date hereof and until the
Lien Termination Date (as defined in the Nexstar Security Agreement), each
Guarantor agrees to be bound by each of the obligations applicable to such
Guarantor (whether specifically referencing such Guarantor or referencing such
Guarantor in its capacity as a Nexstar Entity or Loan Party) under the Credit
Agreement and the Nexstar Credit Agreement (including, without limitation, the
covenants set forth in Article VI or Article VII of the Credit Agreement or
Article VI or Article VII of the Nexstar Credit Agreement) to the extent
applicable to such Guarantor, and giving effect to any subsequent amendments,
modifications or any other changes to such obligations under such documents.

 

Nexstar Third Restated Guaranty (Mission Obligations) – Page 6



--------------------------------------------------------------------------------

15. Successors and Assigns. This Guaranty shall be binding upon each Guarantor
and its successors and assigns and shall inure to the benefit of the respective
successors and assigns of the Guaranteed Parties and, in the event of any
transfer or assignment of rights by any Guaranteed Party, the rights and
privileges herein conferred upon that Guaranteed Party shall automatically
extend to and be vested in such transferee or assignee, all subject to the terms
and conditions hereof, provided, however, that no Guarantor may assign any of
its rights or obligations hereunder without the consent of the Lenders and any
such assignment without such consent shall be void.

16. Governing Law. THIS GUARANTY IS ENTERED INTO PURSUANT TO SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW AND SHALL BE DEEMED TO BE MADE UNDER, SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW) AND
APPLICABLE FEDERAL LAWS.

17. Jurisdiction and Service. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY
GUARANTOR WITH RESPECT TO THIS GUARANTY MAY BE BROUGHT IN ANY STATE OR FEDERAL
COURT OF COMPETENT JURISDICTION IN THE BOROUGH OF MANHATTAN IN THE STATE OF NEW
YORK AND BY EXECUTION AND DELIVERY OF THIS GUARANTY EACH GUARANTOR ACCEPTS
(PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW) FOR ITSELF
AND IN CONNECTION WITH ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE
NONEXCLUSIVE JURISDICTION OF THE AFORESAID COURTS, AND IRREVOCABLY AGREES TO BE
BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS GUARANTY. EACH
GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY
LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE
TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY IN ANY STATE OR FEDERAL COURT IN THE BOROUGH OF
MANHATTAN IN THE STATE OF NEW YORK. EACH GUARANTOR IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT NOT PROHIBITED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO
THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT AND IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.
Nothing in this Guaranty will affect the right of any Guaranteed Party to serve
process in any other manner permitted by Law. If any agent appointed by any
Guarantor refuses to accept service, each Guarantor agrees that service upon it
by mail shall constitute sufficient notice. Nothing herein shall affect the
right of any Guaranteed Party to bring proceedings against any Guarantor in the
courts of any other jurisdiction.

 

Nexstar Third Restated Guaranty (Mission Obligations) – Page 7



--------------------------------------------------------------------------------

18. Waiver of Jury Trial. EACH GUARANTOR HEREBY WAIVES, TO THE FULLEST EXTENT
NOT PROHIBITED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS GUARANTY, THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT.
Each Guarantor (a) certifies that no representative, agent or attorney of any
other party to the Loan Documents has represented, expressly or otherwise, that
such other party would not, in the event of litigation, seek to enforce the
foregoing waiver and (b) acknowledges that the Lenders and the other parties to
the Loan Documents have been induced to enter into the Loan Documents by, among
other things, the foregoing waiver and certification.

19. Release. This Guaranty is a continuing and irrevocable guaranty of all
Guaranteed Obligations now or hereafter existing and may be released only in
accordance with Sections 9.10 or 10.01 of the Credit Agreement.

20. Counterparts. This Guaranty may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts originals executed
by all the parties hereto shall be delivered to the Administrative Agent, and a
copy thereof shall be furnished to the Borrower or any Guarantor upon request
therefor.

21. Additional Guarantors. It is understood and agreed that any Person may
become a party hereto by executing a Guaranty Supplement in the form of Annex A
attached hereto and delivering the same to the Administrative Agent. Any such
Person shall thereafter be deemed a “Guarantor” for all purposes under this
Guaranty.

22. Restatement. The Guarantors previously executed and delivered the Existing
Guaranty Agreement in favor of the Guaranteed Parties (as defined in the
Existing Guaranty Agreement). This Guaranty is an amendment and restatement of
the Existing Guaranty Agreement. Each such Guarantor affirms its obligation
pursuant to the Existing Guaranty Agreement and agrees that this Guaranty
restates the Existing Guaranty Agreement in its entirety. This Guaranty is not
intended as, and shall not be construed as, a release or novation of any
obligation of any Guarantor pursuant to the Existing Guaranty Agreement.

[Remainder of page intentionally left blank; signature page follows.]

 

Nexstar Third Restated Guaranty (Mission Obligations) – Page 8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty to be duly
executed as of the day and year first above written.

 

NEXSTAR BROADCASTING, INC.

NEXSTAR BROADCASTING GROUP, INC.

NEXSTAR FINANCE HOLDINGS, INC.

By:   /s/ Thomas E. Carter Name: Thomas E. Carter

Title: Chief Financial Officer

of each of the above named entities

Address of all Guarantors:

5215 N. O’Connor Blvd., Suite 1400

Irving, Texas 75039

Attention: Perry Sook

Telephone:     972-373-8800

Facsimile:      972-373-8888

 

Nexstar Third Restated Guaranty (Mission Obligations) – Signature Page



--------------------------------------------------------------------------------

Annex A

GUARANTY SUPPLEMENT

THIS GUARANTY SUPPLEMENT is made by the undersigned as of                     .

RECITALS:

A. Mission Broadcasting, Inc., a Delaware corporation (the “Borrower”), is a
party to that certain Fourth Amended and Restated Credit Agreement, dated as of
December 3, 2012 (as amended, restated, amended and restated, supplemented
and/or otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the Lenders from time to time parties thereto, and Bank of America,
N.A., as Administrative Agent, Collateral Agent, Swing Line Lender and an L/C
Issuer, pursuant to which the Lenders have severally agreed to make loans to the
Borrower, and the L/C Issuers have agreed to issue letters of credit for the
account of the Borrower, upon the terms and conditions set forth therein.
Capitalized terms used but not defined herein have the meanings assigned to such
terms in such Credit Agreement.

B. The Borrower may from time to time be party to one or more Secured Hedge
Agreements with the Hedge Banks, and their successors and assigns, if any
(collectively, the “Hedge Bank Guaranteed Parties”).

C. The Borrower may also from time to time be party to one or more Cash
Management Agreements with the Cash Management Banks, and their successors and
assigns, if any (collectively, the “Cash Management Guaranteed Parties”).

D. In connection with the Credit Agreement, the Secured Hedge Agreements and the
Cash Management Agreements, Nexstar Broadcasting Group, Inc., a Delaware
corporation (“Ultimate Parent”) and certain Subsidiaries of the Ultimate Parent
entered into that certain Third Restated Guaranty (Mission Obligations), dated
as of December 3, 2012 (as amended, restated, amended and restated, supplemented
and/or otherwise modified from time to time and in effect on the date hereof,
the “Guaranty”).

E. Pursuant to Section 6.11 of the Credit Agreement, the undersigned is required
to become a party to the Guaranty.

F. The undersigned desires to execute and deliver this Guaranty Supplement in
order to become a party to the Guaranty.

NOW, THEREFORE, IT IS AGREED:

1. Guaranty. By executing and delivering this Guaranty Supplement, the
undersigned becomes a party to the Guaranty as a “Guarantor” thereunder, and
expressly and jointly and severally assumes all obligations and liabilities of a
“Guarantor” thereunder. The undersigned makes each of the representations and
warranties contained in Section 13 of the Guaranty on the date hereof, after
giving effect to this Guaranty Supplement and acknowledges and affirms all
consents, covenants and waivers set forth therein.

 

1



--------------------------------------------------------------------------------

2. Notices. The notice address and facsimile number for the undersigned is set
forth on the applicable signature page hereof.

3. Counterparts. This Guaranty Supplement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

4. GOVERNING LAW. THIS GUARANTY SUPPLEMENT IS ENTERED INTO PURSUANT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND SHALL BE DEEMED TO BE
MADE UNDER, SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW) AND APPLICABLE FEDERAL LAWS.

IN WITNESS WHEREOF, the undersigned has caused this Guaranty Supplement to be
duly executed and delivered as of the date first above written.

[NEW GUARANTOR]

 

By:    

Print Name:    

Print Title:    

Notice Address:

 

 

 

 

 

 

 

 

 

Facsimile (    )    

 

2